Per Curiam,
Appeal No. 137 is from a decree dissolving a preliminary injunction restraining the defendants from operating for oil on land of which they, for a number of years, have been in undisputed possession and on which they have drilled a number of wells, built tanks, established pipe line connection and are producing large quantities of oil. The case presented by the bill was evidently not one for a preliminary injunction and the order dissolving the injunction was properly made. Appeal No. 138 presents the same questions in relation to another tract of land.
The decrees are affirmed at the cost of the appellants.